1     Kyle W. Roche (pro hac vice)          Ian S. Shelton (SBN 264863)
      Edward Normand (pro hac vice)         EVERSHEDS SUTHERLAND (US) LLP
2     Alex Potter (pro hac vice)
      Stephen Lagos (pro hac vice)          500 Capitol Mall, Suite 1750
3     ROCHE FREEDMAN LLP                    Sacramento, CA 95814
      99 Park Avenue, 19th Floor            Telephone:     (916) 844-2965
4     New York, NY 10016                    Facsimile:     (916) 241-0501
      Tel.: 646-970-7509                    Email: ianshelton@eversheds-sutherland.com
5     Email: kyle@rcfllp.com

6
      Katherine Eskovitz (SBN 255105)       Michael Bahar (pro hac vice)
      ROCHE FREEDMAN LLP                    EVERSHEDS SUTHERLAND (US) LLP
7     1158 26th Street No. 175
      Santa Monica, CA 90403                700 Sixth Street, NW, Suite 700
8     Tel.: 646-791-6883                    Washington, DC 20001-3980
      Email: keskovitz@rcfllp.com           Telephone: (202) 383-0882
9                                           Facsimile: (202) 637-3593
10                                          Email: michaelbahar@eversheds-sutherland.com

11
      Counsel for Plaintiff                 Counsel for Defendants
12

13

14                             UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA
16                                            )
     JUNHAN JEONG, individually and on behalf ) Case Number: 5:21-CV-02392-BLF
17
     of all others similarly situated,        )
18                                            ) JOINT STIPULATION AND
              Plaintiff,                      ) [PROPOSED] ORDER
19                                            )
              vs.                             )
20                                            )
21   NEXO FINANCIAL LLC, NEXO                 )
     FINANCIAL SERVICES LTD., NEXO            )
22   SERVICES OÜ, NEXO AG, and NEXO           )
     CAPITAL INC.                             )
23                                            )
              Defendant(s).                   )
24

25

26

27

28                                      STIPULATION
                                  Case No. 5:21-CV-02392-BLF
     46542979.1
1             Plaintiff Junhan Jeong, individually and on behalf of all others similarly situated, and
2    Defendants Nexo Financial LLC, Nexo Financial Services Ltd., Nexo Services OÜ, Nexo AG,

33   and Nexo Capital Inc. (collectively, “Defendants”), by and through their undersigned counsel,
4    hereby stipulate as follows:
4
5             WHEREAS, on August 27, 2021, the Court ordered that “[t]he deadline for the parties to
5
6    meet and confer, and submit a stipulation and order setting all deadlines not set by the Court
6
7    below, including discovery cut-offs and expert disclosure deadlines, is September 10, 2021”
78
     (Dkt. No. 32);
89            WHEREAS, the parties have accordingly met and conferred regarding proposed
10
9    deadlines not yet set by the Court;
11            IT IS ACCORDINGLY HEREBY STIPULATED AND AGREED, by and between the
10
12   undersigned counsel for Plaintiff and Defendants, subject to the Court’s approval, as follows:
11
13            1. Provided that all fact discovery relating to class certification is completed by the date
12
14                set forth in paragraph 3 below, the parties may serve written discovery relating to class
13
15                certification, including requests for production of documents, interrogatories, and
14
16                requests to admit, at any time after the Court’s ruling on Defendants’ motion to dismiss,
17
15                provided that one or more of Plaintiff’s claims survive.
18
16            2. The parties will make expert disclosures relating to class certification identifying the
19                name, producing the CV, and describing the general subject matter of the expert
17
20                testimony, on or before May 10, 2022. These expert disclosures do not apply to rebuttal
18
21                experts.
19
22            3. The parties will complete fact discovery relating to class certification on or before June
20
23                10, 2022.
21
24            4. The parties will serve expert reports relating to class certification on or before June 10,
25
22                2022.
26
23
27                                                  2
                                              STIPULATION
28
                                        Case No. 5:21-CV-02392-BLF
     46542979.1
1             5. The parties will disclose rebuttal experts and serve rebuttal expert reports relating to
2                 class certification on or before July 15, 2022.

33            6. The parties will complete expert discovery relating to class certification on or before
4                 July 29, 2022.
4
5             7. Plaintiff will file any motion for class certification on or before August 12, 2022 (this
5
6                 deadline was already set by the Court, but is included again here for purposes of
6
7                 completeness).
78
              8. Provided that all fact discovery relating to merits is completed by the date set forth in
89                paragraph 10 below, the parties may serve written discovery relating to merits,
10
9                 including requests for production of documents, interrogatories, and requests to admit,
11                at any time after the Court’s ruling on Plaintiff’s motion for class certification, provided
10
12                that the motion is granted in whole or part.
11
13            9. The parties will make expert disclosures relating to merits identifying the name,
12
14                producing the CV, and describing the general subject matter of the expert testimony,
13
15                on or before February 3, 2023. These expert disclosures do not apply to rebuttal
14
16                experts.
17
15            10. The parties will complete fact discovery relating to merits on or before March 3, 2023.
18
16            11. The parties will serve expert reports relating to merits on or before March 3, 2023.
19            12. The parties will disclose rebuttal experts and serve rebuttal expert reports relating to
17
20                merits on or before April 7, 2023.
18
21            13. The parties will complete expert discovery relating to merits on or before April 21,
19
22                2023.
20
23            14. The parties will file any dispositive motions on or before May 5, 2023.
21
24            15. Any dispositive motions will be heard on or before August 3, 2023, at 9:00 a.m. (this
25
22                deadline was already set by the Court, but is included again here for purposes of
26
23                completeness).
27                                                   3
                                               STIPULATION
28
                                         Case No. 5:21-CV-02392-BLF
     46542979.1
1

2

33
4    Dated: September 10, 2021
4
5     _/s/ Ian Shelton__________________      _/s/ Kyle W. Roche__________________
5     Ian Shelton (SBN 264863)                Kyle W. Roche (pro hac vice)
6     EVERSHEDS SUTHERLAND (US) LLP           ROCHE FREEDMAN LLP
6     500 Capitol Mall, Suite 1750            99 Park Avenue, Suite 1910
7
      Sacramento, CA 95814                    New York, NY 10016
78    ianshelton@eversheds-sutherland.com     kyle@rcfllp.com

89    Counsel for Defendants                  Counsel for Plaintiff
10
9
11
10
12   PURSUANT TO STIPULATION, IT IS SO ORDERED:
11
13
12
14            Sept. 10 2021
     Dated: __________,             _____________________
13                                  Hon. Beth Labson Freeman
15
14
16

17
15
18
16
19
17
20
18
21
19
22
20
23
21
24

25
22
26
23
27                                           4
                                       STIPULATION
28
                                 Case No. 5:21-CV-02392-BLF
     46542979.1
